DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 3/21/22 has been entered.

Claim Objections
Claims 1 and 3-5 are objected to because of the following informalities:  “than the” must be amended to “of the”.  Appropriate correction is required.
Claims 1 and 3-5 are objected to because of the following informalities:  “characterized in that” must be amended to “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Heinrich et al. (US Patent No. 5,199,719).
For reference characters A-C, refer to the following:

    PNG
    media_image1.png
    487
    740
    media_image1.png
    Greyscale

Regarding claim 1, the Heinrich et al. (hereinafter Heinrich) reference discloses a mechanical seal (Fig. 1) comprising: 
a rotating-side sealing ring (3); 
a stationary-side sealing ring (11) provided within a case (19) and sliding on the rotating-side sealing ring (Fig. 1); 
a biasing member (7) for biasing the stationary-side sealing ring to the rotating-side sealing ring (Fig. 1); and 
an engagement means (47) for restricting the rotational relative movement between the case and the stationary-side sealing ring, 
wherein the biasing member is arranged radially outside the stationary-side sealing ring (Fig. 1), and
wherein the engagement means includes an inside engagement part (e.g. part of 47 engaging 11) for restricting the rotational relative movement between the engagement means and the stationary-side sealing ring by engaging with an outer periphery of the stationary side sealing ring (Fig. 1), and an outside engagement part (e.g. part of 47 engaging 19) for restricting, on an outer diameter side than the inside engagement part, the rotational relative movement between the engagement means and the case by engaging with the case (Fig. 1). 
Regarding claim 3, the Heinrich reference discloses the stationary-side sealing ring is arranged on the inner diameter side than the inside engagement part (Fig. 1); and the biasing member is arranged on the outer diameter side than the inside engagement part (Fig. 1).
Regarding claims 4 and 5, the Heinrich reference discloses the engagement means includes: a first abutment part (A) abutting an end surface of the stationary-side sealing ring on the inner diameter side than the inside engagement part (Fig. 1); a second abutment part (B) abutting the biasing member on the outer diameter side than the inside engagement part; and a peripheral wall part (C) covering an outer peripheral part of the stationary-side sealing ring between the first abutment part and the second abutment part (Fig. 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675